Citation Nr: 1114237	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  08-37 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for erectile dysfunction, to include as secondary to service connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1970, and from September 1973 to November 2001.   

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In August 2010, the Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge.  A written transcript of this hearing has been associated with the claims file.  At the Travel Board hearing, the Veteran submitted additional evidence and waived his right to have it initially considered by the RO.  38 C.F.R. §§ 20.800, 20.1304(c) (2010).


FINDING OF FACT

The file contains a current clinical diagnosis of erectile dysfunction, and chronicity and continuity of symptomatology for this condition is shown in and since active service. 


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for erectile dysfunction have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010). 






REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2010), VA has certain duties to notify and assist the Veteran in his appeal; however, given that the full benefit sought by the Veteran is being granted in this decision, further discussion of how VA complied with those laws is unnecessary.

Legal Criteria

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247 (1999); see also Pond v. West, 12 Vet. App. 341 (1999).

A disability can also be service connected if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  In addition, secondary service connection may also be established by any increase in severity (i.e., aggravation) of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease.  38 C.F.R. § 3.310(b), effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 (September 7, 2006); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

A claim for secondary service connection requires medical evidence that connects the asserted secondary disorder to the service-connected disability.  Velez v. West, 11 Vet. App. 148, 158 (1998).  In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a) (West 2002).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).




Analysis

The Veteran asserts that his erectile dysfunction is related to service.  During the August 2010 Travel Board hearing, the Veteran testified that he experienced erectile dysfunction while in service.  Service treatment records are negative for any complaints, diagnosis, or treatment of erectile dysfunction.

However, current diagnoses of erectile dysfunction are of record.  VA examination reports in May 2007 and September 2008 indicate that the Veteran currently has erectile dysfunction.  As such, a current clinical disability is shown.

Even if a chronic condition was not shown during service, service connection may still be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service.  The pertinent inquiry, then, is whether the Veteran's current erectile dysfunction was caused by any incident of service.

As noted above, the Veteran believes that his erectile dysfunction was incurred during active service.  It is within the Veteran's competency to report manifestations of erectile dysfunction and there is no reason to question the credibility of the Veteran's account of such symptomatology, particularly since the condition at issue is uniquely personal.  However, as a lay person, he is not competent to testify that such disability was caused by his military service.  Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection." Layno v. Brown, 6 Vet. App. 465, 469 (1994).

There is no indication in the record that the Veteran is a physician or other health care professional.  Therefore, as a layperson, he is not competent to provide evidence that requires medical knowledge because he lacks the requisite professional medical training, certification and expertise to present opinions regarding diagnosis and etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

However, the competent evidence of record is in equipoise as to whether the Veteran currently has erectile dysfunction that is related to his period of service or a service-connected disability.  In this case, there are medical opinions that are both for and against the Veteran's claim.

The competent evidence in support of the claim consists of opinions dated in August 2010 by B.M. and D.M.  In the August 2010 statement, D.M. indicated that the Veteran's PTSD avoidance symptoms have made it difficult for him to build emotional and physical intimacy.  According to a report from B.M., the Veteran's erectile dysfunction started while he was in the service. 

The evidence of record which is against the Veteran's claim consists of the May 2007 and September 2008 VA examination reports.  The 2007 VA examiner noted that the most likely etiology of the Veteran's erectile dysfunction was low testosterone.  The 2008 VA examiner opined that the Veteran's erectile dysfunction is less likely as not caused by or a result of service connected PTSD.  He further indicated that there is a recorded history and diagnosis of endocrine dysfunction with hypogonadism and also recorded prostate gland problems, which are the more likely etiology of the erectile dysfunction.

Given the above evidence, the Board finds that there is an approximate balance of positive and negative evidence as to whether the Veteran currently has erectile dysfunction that is related to his period of service.  When the evidence is in such relative equipoise, the Board must give the Veteran the benefit of the doubt.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  There were no diagnoses of erectile dysfunction in service.  However, the Veteran is competent to state that he has had erectile dysfunction since service.  Further, the Board finds the 2007 VA medical opinion to be entitled to no weight because it merely speculates as to a possible non-service related cause for the condition without also addressing the question of etiology to service.  Similarly, the 2008 VA examiner's opinion is problematic as it relates the condition to certain medical conditions without also addressing whether these conditions were present in service or are related to any one of the Veteran's other numerous service-connected conditions.  Accordingly, the file contains competent and credible lay evidence which supports a finding of chronicity and continuity of erectile dysfunction in and since service.  Further, and most importantly for applying the benefit of the doubt, a private examiner does relate the Veteran's erectile dysfunction to service.  

While the Board could remand this case to obtain an additional examination and medical opinion that provides a more detailed discussion regarding the relationship between the current erectile dysfunction and service, the Board concludes that, given the lay and documented clinical evidence of chronicity and continuity of symptomatology of erectile dysfunction in and since service as discussed above, the evidence is in at least equipoise as to the matter of whether the currently manifested erectile dysfunction is etiologically linked to service.  Accordingly, a remand is not necessary here.  Cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose.)

Accordingly, as the Board finds the Veteran's reports of erectile dysfunction to be credible, and because a private examiner has related the Veteran's erectile dysfunction to service, the Board concludes that service connection is warranted for this condition.  

Under the circumstances, and with the resolution of all reasonable doubt in the Veteran's favor, his claim of entitlement to service connection for erectile dysfunction is granted.  See 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for erectile dysfunction is granted.  



____________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


